Title: To Thomas Jefferson from James Wilkinson, 17 June 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond June 17th. 07.
                        
                        The Engagements, Soul & Body, which have occupied me since my Arrival here the 13th. Inst:, must be my
                            Apology for not giving you this assurance sooner—
                        I dreamt, not of the importance attached to my presence before I reached Hampton, & had directed my views
                            more to the vindication of my own Fame, than the crimination of the abandoned wretch, who had dared to implicate it; for I
                            had anticipated that a deluge of Testimony would have been poured forth from all quarters, to overwhelm Him with guilt &
                            dishonor—Sadly indeed was I mistaken, and to my Astonishment I found the Traitor vindicated & myself condemned by a
                            Mass of Wealth Character influence & Talents—Merciful God, what a Spectacle did I behold—Integrity & truth
                            perverted & trampled under foot by turpitude & Guilt, Patriotism appaled & Usurpation triumphant—Did I once expect
                            it would depend on my humble Self, to stop the current of such a polluted Stream? never, never could I arrogate to myself
                            so much importance, and therefore I bow with gratitude before the Sovereign of the Earth, for preserving my poor wretched
                            worthless being.—
                        A virtiginous [affection], the Effect of my late voyage,
                            prevented my being sworn in until the Day before Yesterday. I was introduced to a position within the Bar very near my
                            adversary. I saluted the Bench & in spite of myself, my Eyes darted a flash of indignation at the little Traitor, on
                            whom they continued fixed until I was called to the Book—here Sir I found my expectations verified—This Lyon hearted
                            Eagle Eyed Hero, sinking under the weight of conscious guilt, with haggard Eye, made an Effort to meet the indignant
                            Salutation of outraged Honor; but it was in vain, his audacity failed Him, He averted his face, grew pale & affected
                            passion to conceal his perturbation.—
                        I am no Jurist & will therefore refer you to more able Hands, for the extraordinary course our proceedings
                            have taken—Martin seems to be aiming at the establishing of point after point, to the exclusion of all documental
                            testimony, in the very moment that He is calling for my Letters & your Orders, this is not all, they are labouring for a
                            Rule to make it discretionary with the Witnesss. what questions to Answer.—
                        I am certain I shall not be Examined for some days, which circumstance will make it necessary for the Jury to
                            reexamine several Witnesss.—Depestre is here but I am told denies any knowledge of Burrs projects, tho I can prove by
                            several persons in & near St. Louis that He did actually visit that place, to promote the revolt proposed for the 15th.
                            Nov.—I think Sir that important Testimonies may be drawn from this Man, as he accompanied Burr from Pennsylvania, &
                            therefore would recommend he should receive his pardon on the day of his examination—
                        Judging from the perfidy of his own Heart Burr is hunting for my Letter to you of the 21st. Oct. & if you
                            will give me leave, I will furnish Him a Copy of it—
                        Dayton addressed a Letter to me in N. Orleans, in which he outraged decorum & forfeited all claim to my
                            Charity, I shall therefore drag Him before his Country—will you have the goodness to tell me, whether my Letter to Him
                            has been forwarded or not, this Information being Essential to my Government in the Answer I propose to give Him—It is
                            material also J. P. D.s Letter should be lodged with the Atty. General Mr. Hay.
                        Uncertain of my future destiny & indeed undetermined in my own Breast what course to pursue, I have brought
                            with me all my Papers & Books and have stored them at Hampton, where I have left Lt. Wilkinson’s Sketch & report, of
                            his route from our Cantonment on the Missouri, by the Osage & Arkansaw Rivers, to the Mississippi—these will be
                            forwarded as soon as I can return to Hampton, with a Sketch of the Canadian River, taken by a Mr. Fabry, a french Engineer
                            in 1742. 43—
                        I recd. my summons on the 8th. Ultmo. & reached Hampton on the 10th. Inst:—The precipitancy of the
                            Movement has exposed me to some Injury, in the Sale of my Household property, and the Witnesss. I have brought with me
                            detained me to the Day of my Departure, I therefore hope no improper delay will be imputed to me.
                        The Son of General Dayton called Elias I believe should be summoned to attend the depending Trial. He is
                            unquestionably apprized of Burrs ultimate designs.—
                        I have the Honor to transmit you a Letter from Sundry Inhabitants of the City of Orleans & its vicinity,
                            & also one from Gover. Claiborne—I conjure you, Sir, to be very very particular in appointing a Secy. to the Territory
                            of Orleans, I know you cannot for the Salary find one in every respect Suitable, yet too great circumspection cannot be
                            observed in making the appointments—On this Subject as it is a most important one, I will take the Liberty to write you
                            hereafter and am with much respect & unfeigned attachment 
                  Your Obliged & faithful Servant
                        
                            Ja: Wilkinson
                            
                        
                        
                            N.B. If this Letter be too free, have the goodness to pardon it, as I write from the Heart.
                        
                    